Citation Nr: 1529723	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-44 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from November 1983 to May 1984 and from September 1985 to September 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado in December 2008 and July 2011.  

The December 2008 decision denied entitlement to service connection for bilateral hearing loss, bipolar disorder, and posttraumatic stress disorder (PTSD).  In March 2009, the Veteran submitted a notice of disagreement (NOD) stating that service connection should have been granted for each of these conditions.  In June 2012, the Veteran was granted service connection for PTSD with Bipolar disorder by the RO.  Because the Veteran was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board notes that the Veteran submitted an NOD in relation to the initial 50 percent rating that was assigned for PTSD with Bipolar disorder and a statement of the case (SOC) was issued in September 2012.  The Veteran, however, did not perfect his appeal by timely filing a Substantive Appeal.  As such, this issue of the evaluation for the PTSD with Bipolar disorder is not presently before the Board.

In May 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.  


FINDINGS OF FACT

1. As a construction mechanic, the Veteran was exposed to noise related to 
pneumatic tools, generators, diesel engines, small arms fire, light anti-armor weapon fire, and aircraft during service.  

2. In 1987, the Veteran was working with a caterpillar tire that exploded in a cage, which resulted in the Veteran being deaf for approximately five days.

3. The Veteran's service treatment records indicate that the Veteran's audiometric records at entrance to service in 1983 and at separation from service in 1987 indicate hearing within normal limits.  The Veteran's service treatment records do not demonstrate any significant shifts in hearing from 1983 to 1987. 

4. Bilateral hearing loss diagnosed many years after separation from service is not attributable to the Veteran's noise exposure during service.

5. The Veteran's vertigo is not due to his bilateral hearing loss.  

6. The Veteran's vertigo is not due to any event from his active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.304, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for vertigo have not been met. 38 U.S.C.A. §§ 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis in the decisions below will focus specifically on what evidence is needed to substantiate his claims and what the evidence in the claims file shows, or fails to show, with respect to his claims.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran reports that he was exposed to noise during service, which caused his current bilateral hearing loss.  He specifically contends that his current hearing disability is related to specific incident in 1987 in Guam where a tire exploded causing the Veteran to be deaf or partially deaf for approximately 5 days.  Unfortunately, review of the evidence indicates that the Veteran's current bilateral hearing loss is not related to any incident of his active service, including the 1987 tire accident. 

During the Veteran's service, he performed duties as a construction mechanic.  He has stated that, while he primarily wore hearing protection, both of his ears were exposed to acoustic trauma, including pneumatic tools, generators, diesel engines, small arms fire, light anti-armor weapon fire, and aircraft during service.  Additionally, the Veteran stated in April 2008 that while he and three other servicemen were servicing a split-rim caterpillar tire, a tire blew off the rim and exploded.  He stated that this resulted in several weeks of partial deafness and ringing in his ears from that date forward.  

During his May 2015 Board hearing, the Veteran elaborated on the details of this event.  He indicated that due to the explosion he and the other three servicemen were deaf for about four to five days.  He said he was taken to an unnamed military medical facility in Guam and that the event occurred in March 1987.  He reported that he has been having problems with his hearing and tinnitus since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.304.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that bilateral "sensorineural hearing loss" has been diagnosed, and that organic diseases of the nervous system are listed under 38 C.F.R. § 3.309(a), and are typically considered "chronic."  See 38 C.F.R. § 3.307, 3.309.  However, no sensorineural hearing loss was found during service.  As discussed further below, discharge audiograms were found to be within normal limits and no hearing loss for VA purposes was present at separation.  Further, when comparing the Veteran's initial enlistment audiogram and his discharge audiogram in 1987 there were no significant threshold shifts indicating increased hearing loss noted for either ear.  Thus, while sensorineural hearing loss has been diagnosed post-service, it is necessary to establish a link between any current hearing loss and an event or incident of active service in order for service connection to be granted.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In Hensley, the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  5 Vet. App. at 159-160.

The Veteran's September 1983 entrance examination of the Veteran shows measurement of the Veteran's hearing, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000

RIGHT 
10
5
5
5
5

LEFT
15
10
5
10
5



The July 1987 separation examination shows pure tone thresholds as follows:





HERTZ



500
1000
2000
3000
4000

RIGHT
5
5
0
5 
10

LEFT
10
15
10
10
10


The claims file does not contain any measurement of the Veteran's hearing during the year following his separation from service in 1987, and the Veteran has not reported that his hearing was tested during that year.

In March 2008, the Veteran filed for service connection for bilateral hearing loss.  He reported that the disability began in September 1987.    

In November 2008, during an audiological examination, the Veteran reported noise exposure during his active service and denied recreational noise exposure.  The examiner noted the Veteran's report of the 1987 incident where he could not hear for a few days; however, the examiner also reported that the Veteran's separation audiogram done in July 1987 showed hearing within normal limits from 500 to 6000 Hz, bilaterally.  The examiner indicated that the Veteran currently had bilateral hearing loss but opined that it was less likely than not that the current hearing loss was related to noise exposure from active service.  

In November 2010, the Veteran was sent for another opinion related to his bilateral hearing loss.  The examiner again noted the Veteran's history of noise exposure in service and his current hearing loss.  Initially, the examiner opined that the Veteran's hearing loss was at least as likely as not the result of noise exposure from the Veteran's active service.  The examiner had not reviewed the claims file at the time that this opinion was provided.  

In February 2011, the examiner provided an addendum opinion after reviewing the Veteran's claims file.  The examiner stated that upon review of the Veteran's audiometric records from 1983, 1984 and 1987 that all audiometric records indicated the Veteran's hearing to be well within normal range and that no significant changes in hearing from 1983 to 1987 were noted.  The examiner reported that based upon her review of these records that she changed her opinion and that it was not likely that the Veteran's current hearing loss was the result of noise exposure during his active service.  

The Veteran has repeatedly asserted that his current hearing loss has been caused by his noise exposure from his active service.  The Board considered whether service connection could be granted on a theory of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  As noted above, however, the evidence does not reflect that the Veteran has had decreased hearing since his active service.  While the Veteran has asserted that he has noticed decreased hearing since service, he stated during his Board hearing that his service-connected tinnitus has interfered with his ability to hear since that time.  To the extent that the Veteran is asserting that he is competent to report symptoms of reduced hearing (without regard to tinnitus) since service, the evidence does not indicate that such a statement is credible.  

The Board does not dispute that the Veteran suffered temporary deafness or partial deafness after the 1987 tire accident; however, the evidence of record demonstrates that the Veteran subsequently underwent an audiogram in July 1987 which indicated hearing which had returned to within normal levels.  The 2011 VA examiner stated that this audiogram did not demonstrate a hearing loss disability or any significant shifts in hearing thresholds compared to his initial audiogram from his entrance into active service in 1983.  Additionally, at an audiological consult on April 29, 2008 at a Tampa VA facility the Veteran reported difficulty hearing people for the past ten years, approximately 12 years after he reported that his tinnitus began.  He also denied a history of hearing loss on his report of medical history in July 1987.  Due to inconsistencies in the Veteran's statements and the other evidence of record, the Board finds that the Veteran has not continuously experienced hearing loss since service.

To the extent to which the Veteran seeks to provide a nexus between his current hearing loss and service, while the Veteran is competent to report what comes to him through his senses, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current disability occurring many years after service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, a competent opinion from a medical professional or an audiologist is needed to establish a nexus between the Veteran's in-service noise exposure and his current hearing loss.  In any case, the opinion of a professional with education, training, and expertise in audiology is more probative than the Veteran's lay assertions.

Unfortunately, none of the competent opinions of record support a connection between the Veteran's current hearing loss and his active service.  
The Veteran was afforded two opinions by different VA examiners in 2008 and 2011.  These examiners, particularly the February 2011 examiner, have provided the only competent medical opinions of record regarding the etiology of the Veteran's condition.  After review of the Veteran's records, both examiners concluded that it was less likely than not that a relationship exists between the Veteran's current bilateral hearing loss and his active service.  Both examiners supported this opinion by noting that the Veteran's pre-induction and separation physicals revealed pure tone thresholds within normal limits.  The 2011 VA examiner also noted that the records did not demonstrate a significant shift in hearing.  As no evidence of shift towards hearing loss was displayed, the examiner concluded that it was less likely than not that the Veteran's current hearing loss was related to his military service.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current bilateral hearing loss disability and his active service.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.102; Gilbert, at 54. 


Entitlement to Service Connection for Vertigo

In July 2010, the Veteran filed for service connection for vertigo.  He has contended that his vertigo is connected to his active service, including as secondary to his bilateral hearing loss.

In November 2010, he was sent to a VA examination regarding his vertigo.  The Veteran reported symptoms of lack of balance, lightheadedness, and dizziness since 1989.   He reported a history of hearing loss and tinnitus since the same time as the onset of his vertigo.  He also noted a history of bilateral ear infections.  Upon examination, the examiner diagnosed the Veteran with vertigo but opined that it was less likely than not related to the Veteran's hearing loss.  The examiner explained that hearing loss due to loud noises does not usually cause imbalance or vertigo.  The examiner indicated that concussions, head injuries, and recurrent ear infections have been related to vertigo.

In July 2011, an addendum opinion was sought from the VA examiner.  She reviewed the Veteran's claims file and his service treatment records.  She noted that the Veteran was seen multiple times in service in relation to symptoms of dizziness, a concussion, ear pain, and ear infections.  Despite these incidents, the examiner indicated that the Veteran's vertigo was less likely than not caused by either the Veteran's hearing loss or any of the events of his active service.  The examiner stated that while the Veteran's STR indicated an incident in 1985 of syncope with dizziness and a mild concussion in February 1986; neither of these incidences resulted in residual complaints.  The examiner noted that the Veteran did not identify any concerns or problems with vertigo or dizziness on his medical report at separation and these were not identified by the MD at discharge.  The examiner indicated that the Veteran did have recurrent issues with ear infections; however, these infections were related to abscesses on the outside of the ear, not the middle ear where the sensation of vertigo develops.  Accordingly, the examiner indicated that the Veteran's vertigo was less likely than not incurred in his active service and maintained that hearing loss due to a loud noise was unlikely to cause vertigo.  

In his September 2011 NOD, the Veteran essentially argued that service connection should be granted on a secondary basis.  It was noted that the Veteran had experienced symptoms of vertigo for "at least the last 15 years" and that the audiologist at the Fort Collins Clinic had stated that the Veteran's vertigo was related to his hearing loss.  

The Board notes that these statements support the findings of the VA examiner regarding whether service connection would be warranted on a direct basis.  The statement indicates that the Veteran's vertigo may have arisen after his separation from active service and that the Veteran himself does not believe that the condition is directly connected to service, but rather wished to pursue service connection as secondary to his hearing loss.   

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

While the record demonstrates that the Veteran has been seen by an audiologist at the Fort Collins Outpatient Clinic, the Veteran cannot receive service connection for vertigo secondary to hearing loss as his hearing loss is not service-connected.  
Accordingly, service connection for vertigo must be denied on a direct and secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not fit for application.  See 38 C.F.R. § 3.102; Gilbert, at 54. 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided regarding the Veteran's claims in letters sent to the Veteran in May 2008 and October 2010.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes: the Veteran's service treatment records, lay statements from the Veteran, VA treatment records, records from the Social Security Administration, and multiple VA medical examinations and opinions.  The Board finds that these examinations were thorough and adequate to determine the claims at issue. 

The Board notes that records from the Veteran's injury in Guam have not been associated with the claims file.  First, the Board notes that these records were not identified with the specificity necessary to locate and obtain them.  During his hearing, the Veteran indicated that he was taken to a military medical facility in Guam in March 1987 but provided no other details regarding the location of these records.  Further, while VA has a duty to obtain relevant federal records, the Board does not find that these records are "relevant" as they do not have a reasonable possibility of helping to substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010)(explaining "relevant" records are records that relate to the injury for which the claimant is seeking benefits and that have a reasonable possibility of helping to substantiate the Veteran's claim).  While these records describe the incident that Veteran reports caused his hearing loss, the VA examiners have relied upon the statements of the Veteran regarding the incident.  While the examiners have presumed the Veteran's statements to be credible, the records after that period indicate that the Veteran had temporary hearing loss that had been restored to within normal limits by his July 1987 audio evaluation.  As the examiners have treated the Veteran's reports as true and have denied the Veteran's claims based upon his subsequent treatment records, the Board finds that these records would not raise a reasonable possibility of helping to substantiate the Veteran's claim and are not relevant.  

Additionally, in May 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  During the hearing, the undersigned identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all relevant evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for vertigo is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


